Case 1:18-cr-20535-CMA Document 62 Entered on FLSD Docket 11/20/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-20535-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  JULIETTE ANAIS TAMAYO,

        Defendant.
  ____________________________________/

                                   ORDER CONTINUING TRIAL

         THIS CAUSE came before the Court on the Defendant’s Motion for Continuance of Trial

  [ECF No. 57].        Defendant has secured several continuances of the trial date, and is now

  represented by her fourth attorney. She tries not only the patience of the Government, as is

  evident from the tone and content of the Government’s “Motion in Opposition to Defense

  Counsel’s Motion to Continue Trial” [ECF No. 59], but the patience of the Court as well.

  Nevertheless, the Court declines the Government’s invitation to create an appellate issue regarding

  a defendant’s right to counsel of her choice, or an ineffective assistance-of-counsel-claim directed

  at now-discharged CJA counsel, by denying this latest Motion. Consequently, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED. The interests of justice

  served by a continuance outweigh any interest of the public or the Defendant in a speedy trial. As

  a result, the period of delay resulting from this continuance – i.e., from the date the Motion was

  filed, November 14, 2018, to including the date trial commences – is excludable time under the

  Speedy Trial Act. See 18 U.S.C. § 3161. The parties shall adhere to the following pre-trial and

  trial schedule:

         1.         All pre-trial motions and motions in limine must be filed by January 11, 2019.
Case 1:18-cr-20535-CMA Document 62 Entered on FLSD Docket 11/20/2018 Page 2 of 2



                                                          CASE NO. 18-20535-CR-ALTONAGA

  Each party is limited to filing one motion in limine, and Defendant is limited to filing one motion

  to suppress evidence. The parties may seek leave to exceed the page limits for motions.

         2.      The deadline for the tendering of a guilty plea is January 25, 2019. See, e.g.,

  United States v. Gamboa, 166 F.3d 1327, 1331 (11th Cir. 1999) (citing United States v. Ellis, 547

  F.2d 863, 868 (5th Cir. 1977)).

         3.      Calendar call will be held on Tuesday, February 26, 2019 at 9:00 a.m. The case

  is set for Jury Trial during the two-week trial period that begins March 4, 2019.

         DONE AND ORDERED in Miami, Florida, this 20th day of November, 2018.




                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                  2
